Arnold, J.,
delivered the opinion of the Court.
It is uncertain from the evidence whether the drawees of the instrument upon which appellants were sued were bankers or not; but whether the paper be called a check or bill of exchange, it expressed no time for payment, and was, therefore, payable on demand. A bill or check, payable on demand, must be presented for payment within a reasonable time. What con*246stitutes reasonable time in such case, is a question of law to be determined .by the court,, when the facts are ascertained. Baskerville v. Harris, 41 Miss., 535.
No delay in making presentment of paper payable on demand, can be termed reasonable, if it is more than is fairly required; in the ordinary course of business, without special inconvenience to the holder, or by the special circumstances of the case. Phœnix Ins. Co. v. Gray, 13 Mich., 191. Such paper-contemplates immediate payment. It cannot be said that it is. intended for circulation. One who holds a bill or check payable-on demand, beyond the time necessary, in the usual course of business, for its presentation for payment, does so at his peril. The general rule, derived from the authorities, but subject to modification by special circumstances, is, that if the drawee of such paper, resides in a different place from that in which it is. drawn, and the instrument must be sent by mail for presentment, it must be mailed on the day next after that on which it was received by the holder. 1 Daniel on Neg. Insts., Sec. 605 ; 2 Id., Secs. 1586, 1592; Byles on Bills, 7th Am. Ed., 211, 212, 213; Chitty on Bills, 13th Am. Ed., 433; Fortner v. Parham, 2 S. & M., 151.
Paper payable on demand, while not commonly intended for-that purpose, may be put into circulation ; but its ultimate presentment for payment cannot be delayed beyond a reasonable time, by transfer or successive transfers, any more than it can by being locked up, or held an unreasonable time, byr the first or-any subsequent holder. Chitty on Bills, 13th Am. ed., 430; 2 Daniel on Neg. Insts., sec. 1595 ; Story on Prom. Notes, sec. 494.
If the paper sued on be regarded as a bill, the drawer, as-well as the indorsers, would be discharged by the negligence and delay in respect to the presentment; but, if a check, indorsers would be discharged by such laches, while the drawer would not, unless he could show that he was injured by the default. He would be entitled only to such presentment and notice as would save him from loss. 2 Daniel on Neg. Insts., sec. 1587.
No excuse is shown by the record for the delay which intervened in presenting the paper in question for pay-ment, and the loss thereby occasioned cannot be imposed on the indorser, Par*247ker. As to Mm, the last verdict was contrarj? to the law and the evidence. The court below erred in instructing the jury that the presentment was made within a reasonable time, and in refusing to instruct the jury to the contrary. The judgment is affirmed as to the drawer, Snider, who made no defence below and assigns no error here ; but it is reversed as to the indorser, Parker, and the last verdict as to him is set aside, and the first verdict as,to him is restored, and judgment rendered theréon, here, in Ms favor.